DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 20 is objected to because of the following informalities: the claim recites in line 3: “at least one visual”. It appears this should recite “at least one visual indicator”.  Appropriate correction is required.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recite a method comprising: 
having a plurality of visual indicators on a body of an individual, each visual indicator of the plurality of visual indicators corresponding to a unique location on the body; 
establishing visual contact with, using a viewing apparatus, at least two of the plurality of visual indicators; and 
moving the body to vary a spatial relationship between the at least two of the plurality of visual indicators while in visual contact with the at least two of the plurality of visual indicators, to thereby produce a therapeutic effect for the individual. 
Independent claims 14 and 18 recite similar methods. 
The limitations of having visual indicators on a body, establishing visual contact with the visual indicators, and moving the body to vary a spatial relationship between the indicators, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, the claim merely recites the abstract steps of “having…indicators on a body”, viewing the indicators, and moving the body. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims are also directed to a method of teaching a user to move their body in a particular manner and therefore also are directed to an abstract method of organizing human activity in the form of managing personal behavior. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites generic visual indicators on a body, a generic viewing apparatus, and a ball in claim 14. These indicators, viewing apparatus and ball are recited at a high-level of generality such that they amount to no more than an attempt to generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic visual indicators, a generic viewing apparatus, and a ball to perform the claimed steps amounts to no more than an attempt to generally link the use of the judicial exception to a particular technological environment or field of use. The claims are not patent eligible.
Dependent claims 2-13, 15-17, 19 and 20 recite the same abstract idea as in their respective independent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. For example, claims 2-8, 10, 17, 19 and 20 recite further aspects of the abstract idea itself, such as details of the body movements. Claims 9 and 11-16 recite further uses of generic objects such as sitting on balance balls, the indicators are stickers or are drawn on, and the viewing apparatus comprises mirrors. Similar to the independent claims, the use of these generic apparatus constitute no more than generally linking the use of the judicial exception to a particular technological environment or field of use. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 6-8, 10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanfermann et al. (US 2010/0022351 A1).
Regarding claims 1-3, 6-8, 10 and 18-20, Lanfermann discloses:
a method for physical therapy comprising: 
having a plurality of visual indicators on a body of an individual, each visual indicator of the plurality of visual indicators corresponding to a unique location on the body (body-worn sensors or markers, such as optical markers comprising colours – Par’s. 24-26); 
establishing visual contact with, using a viewing apparatus, at least two of the plurality of visual indicators (this limitation is interpreted as the user establishing visual contact with the visual indicators, or a viewing apparatus establishing the visual contact with the indicators; Lanfermann discloses that the markers are detectable by the viewing apparatus such as by a camera or other type of sensors, and also facilitates viewing of the indicators by the user via the mirror); and 
moving the body to vary a spatial relationship between the at least two of the plurality of visual indicators while in visual contact with the at least two of the plurality of visual indicators, to thereby produce a therapeutic effect for the individual (see Par’s. 30-33, 43, 50) (as per claim 1), 
varying the spatial relationship between the at least two of the plurality of visual indicators includes aligning the at least two of the plurality of visual indicators (see Fig’s. 1 and 2 – the user’s movements vary the spatial relationships between the indicators) (as per claim 2), 
aligning the at least two of the plurality of visual indicators includes aligning the at least two of the plurality of visual indicators on a plane (indicators are aligned on planes for example defined by the angle of the arm – Fig’s. 1 and 2) (as per claim 3), 
moving the body includes moving the body to counteract a physical bias of the body (e.g. regaining motor control – Par. 21) (as per claim 6), 
the therapeutic effect comprises one or more of an improved posture or gait for the individual (Par. 19) (as per claim 7), 
maintaining a spatial relationship between the at least two of the plurality of visual indicators while in visual contact with the at least two of the plurality of visual indicators, to thereby produce a therapeutic effect for the individual (see e.g. Par. 50) (as per claim 8), 
breaking visual contact with the at least two visual indicators; reverting the body to a posture; re-establishing visual contact with, using the viewing apparatus, the at least two visual indicators; and varying the spatial relationship between the at least two visual indicators while in visual contact with the at least two visual indicators (these limitations are interpreted merely as performing a second repetition of the process; Lanfermann discloses at Par. 21 that the system is designed to increase exercise frequency, which means performing the exercise more than once) (as per claim 10),
a method for physical therapy comprising: having at least one visual indicator on a body of an individual; establishing visual contact with, using a viewing apparatus, the at least one visual indicator; and moving the body to vary a position of the at least one visual indicator while in visual contact with the at least one visual indicator, to thereby produce a therapeutic effect for the individual (Par’s. 24-26, 30-33, 43, 50) (as per claim 18), 
receiving instruction from another individual (template figure) indicating a desired variation of the position of the at least one visual indicator (Par. 43) (as per claim 19), and
moving the body to vary the position of the at least one visual indicator while in visual contact with at least one visual includes receiving live-time feedback from the viewing apparatus of the position of the at least one visual indicator, and the therapeutic effect comprises one or more of an improved posture or gait for the individual (Par. 43) (as per claim 20).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lanfermann et al. (US 2010/0022351 A1). 
Regarding claim 11, Lanfermann does not appear to disclose the plurality of visual indicators comprise one or more stickers or are drawn on the body. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of colored stickers or drawings on the body were well known to those of ordinary skill in the art before the effective filing date of the invention. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Lanfermann by for example using stickers or drawing on the body to create the colored optical markers. Such a modification would involve applying a known technique to a known device ready for improvement to yield predictable results. 

9.	Claims 4, 5, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lanfermann et al. (US 2010/0022351 A1) in view of Cohen (US 2017/0248398 A1).
Regarding claims 4, 5, 9, 12 and 13, Cohen discloses a similar system for performing exercises in front of a mirror, and further discloses in view of Lanfermann:
an exercise plane is defined by an instruction provided to the individual, and is on or parallel to one of a sagittal plane, a coronal plane, or a transverse plane of the body of the individual (placing film on mirror which includes markings defining a sagittal and transverse plane – see Fig. 2) (as per claim 4), 
varying the spatial relationship between the at least two of the plurality of visual indicators includes moving the at least two of the plurality of visual indicators towards having a similar length (according to the measurements on the mirror), and wherein moving the body includes moving the body towards an improved posture (Par. 1) (as per claim 5), 
maintaining the spatial relationship is performed while at least a portion of the body is in contact a balance ball (Fig’s. 2-3) (as per claim 9),
varying the spatial relationship between the at least two of the plurality of visual indicators is performed while a balance ball (Fig’s. 2-3), and the method further comprises moving the body and simultaneously maintaining a spatial relationship between the at least two of the plurality of visual indicators while in visual contact with the at least two of the plurality of visual indicators (as taught by Lanfermann, Par. 50) (as per claim 12), 
the viewing apparatus comprises at least one mirror, and the method further comprises: balancing the body on a balance ball (Fig’s. 2-3); and maintaining a spatial relationship between the at least two of the plurality of visual indicators while the body is being balanced (as taught by Lanfermann, Par. 50) (as per claim 13).
Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Lanfermann by performing the exercises while seated on a balance ball, and defining the instructions for the user by placing measurements and markings on the mirror defining a sagittal or transverse plane of the user’s body, as taught by Cohen. Such a modification would involve combining prior art elements according to known methods to yield predictable results of further helping to develop the user’s posture and balance.

10.	Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lanfermann et al. (US 2010/0022351 A1) in view of Florian (US Patent No. 7,108,610 B1)
Regarding claims 14 and 16, Lanfermann discloses a method for physical therapy comprising: having a plurality of visual indicators on a body of an individual, each visual indicator of the plurality of visual indicators corresponding to a unique location on the body; establishing visual contact with, using a viewing apparatus, at least two visual indicators of the plurality of visual indicators; moving the body to vary a spatial relationship between the at least two of the plurality of visual indicators while in visual contact with the at least two of the plurality of visual indicators; and moving the body to vary the spatial relationship between the at least two of the plurality of visual indicators while in visual contact with the at least two of the plurality of visual indicators, to thereby produce a therapeutic effect for the individual (see Par’s. 24-26, 30-33, 43, 50) (as per claim 14), and the object is a mirror (11) (as per claim 16). 
Lanfermann does not explicitly disclose bouncing a ball off the viewing apparatus or an object (as per claim 14). However, Florian discloses providing a mirror and having a user throw a ball into the mirror (see abstract, column 6, lines 23-33). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Lanfermann by having a user throw a ball at the mirror, to obtain predictable results of providing immediate visual feedback regarding the user’s stance. 

Regarding claim 17, to the extent that Florian does not disclose catching the ball after the ball has been bounced off the viewing apparatus or the object, the examiner takes OFFICIAL NOTICE that the concept and advantages of catching a ball after it has been bounced off an object were well known to those of ordinary skill in the art before the effective filing date of the invention. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Lanfermann and Florian by having the user catch the ball after it bounces off the object, to obtain predictable results of allowing the user to practice catching. 

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lanfermann et al. (US 2010/0022351 A1) in view of Florian (US Patent No. 7,108,610 B1), and further in view of Cohen (US 2017/0248398 A1).
Regarding claim 15, the combination of Lanfermann and Florian does not appear to disclose the viewing apparatus comprises a first mirror and a second mirror. However, Cohen discloses a similar method for viewing oneself in a mirror while performing exercises, which may include first and second mirrors (Par. 24). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Lanfermann and Florian by using first and second mirrors, as taught by Cohen, to obtain predictable results of creating a larger mirror surface. 




Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purdy (US 2015/0243185 A1) discloses an exercise alignment device. Lemire (US Patent No. 10,500,438 B1) discloses a body postural analysis and corrective exercise mat. Anderson et al. (US 2015/0099252 A1) discloses enhancing movement training with an augmented reality mirror. Yuasa et al. (US 2013/0171601 A1) discloses an exercise assisting system. Florian (US Patent No. 7,153,217 B1) discloses a golf swing training apparatus. Clifford (US Patent No. 4,735,572) discloses a physical education instructional garment. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715